MULTI-DRAW TERM NOTE

$1,000,000    Pittsburgh, Pennsylvania    February 18, 2005

                FOR VALUE RECEIVED, the undersigned, INTERNATIONAL PLASTICS AND
EQUIPMENT CORP., a Pennsylvania corporation (“Borrower”) hereby promises to pay
to the order of CITIZENS BANK OF PENNSYLVANIA (the “Bank”) the lesser of (i) the
principal sum of ONE MILLION DOLLARS ($1,000,000) or (ii) the aggregate unpaid
principal amount of the Multi-Draw Term Loan (as defined in the Loan Agreement)
made by the Bank to the Borrower pursuant to the Revolving Credit and Term Loan
Agreement, dated as of February 18, 2005, by and between the Borrower and the
Bank (the “Loan Agreement”), together with interest on the unpaid principal
balance hereof from time to time outstanding from the date hereof until maturity
at the rate or rates per annum determined pursuant to Section 2.04 of, or as
otherwise provided in, the Loan Agreement, payable on the dates set forth in
Section 2.17 and Section 2.18 of, or as otherwise provided in, the Loan
Agreement. The Borrower further promises to pay to the Bank interim payments of
principal and interest on the outstanding principal balance of this Multi-Draw
Term Note in accordance with the provisions of Section 2.03(d) of the Loan
Agreement. If not sooner paid, all unpaid principal, accrued interest and all
other sums and costs incurred by the Bank in connection with the Multi-Draw Term
Loan, the Multi-Draw Term Note or the making of the Multi-Draw Term Loan, shall
be due and payable on February 28, 2011, without notice, presentment or demand.

                All payments and prepayments to be made in respect of principal,
interest or other amounts due from the Borrower under this Multi-Draw Term Note
(the “Multi-Draw Term Note”) shall be payable no later than 2:00 p.m. Pittsburgh
time, on the day when due. Such payments shall be made to the Bank at the office
of the Bank located at 29th Floor, 525 William Penn Place, Pittsburgh, PA 15219,
or at such other place as the Bank may designate in writing, in lawful money of
the United States of America in immediately available funds without setoff,
counterclaim or other deduction of any nature. Borrower expressly waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Multi-Draw Term Note, and an action for any amounts due and unpaid shall
therefore accrue immediately.

                If any payment of principal or interest under this Multi-Draw
Term Note becomes due on a day which is a Saturday, Sunday or other day on which
banking institutions are authorized or obligated to close in Pittsburgh,
Pennsylvania, such payment will be made on the next following business day on
which the Bank is open for business and such extension of time will be included
in computing interest in connection with such payment.

                This Multi-Draw Term Note is the Multi-Draw Term Note referred
to in, and is entitled to the benefits of, the Loan Agreement, which Loan
Agreement, among other things, provides for acceleration of the maturity hereof
upon the happening of certain stated events. This Multi-Draw Term Note is
secured by, and is entitled to the benefits of, the Security Agreements, the
Mortgages and certain other Loan Documents (as those terms are defined in the
Loan Agreement), as each of them may be amended, modified or supplemented from
time to time. Capitalized terms used in this Multi-Draw Term Note which are
defined in the Loan Agreement have the meanings assigned to them in the Loan
Agreement unless otherwise expressly defined in this Multi-Draw Term Note.

--------------------------------------------------------------------------------



                Borrower represents and warrants that it has power and authority
to execute and deliver this Multi-Draw Term Note and to perform its obligations
under this Multi-Draw Term Note; that all such action has been duly and validly
authorized by all necessary proceedings on the part of such Borrower; and that
this Multi-Draw Term Note has been duly and validly executed and delivered by
the Borrower and it constitutes a legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms.

                The provisions of this Multi-Draw Term Note are intended to be
severable. If any provision of this Multi-Draw Term Note shall for any reason be
held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability of such provision in any other jurisdiction or any other
provision of this Multi-Draw Term Note in any jurisdiction. This Multi-Draw Term
Note shall be binding on, shall inure to the benefit of, and shall be
enforceable by the respective successors, assigns, heirs, personal
representatives, and administrators of the Borrower and the Bank.
Notwithstanding the foregoing, the Borrower is prohibited from transferring this
Multi-Draw Term Note, and any attempted transfer shall be null and void.

                This Multi-Draw Term Note shall be governed by, and construed
and enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles applicable to the conflict of laws. The
Borrower consents to the exclusive jurisdiction and venue of the Federal and
State courts located in Allegheny County, Pennsylvania with respect to any suit
arising out of, relating to, or mentioning this Multi-Draw Term Note.

Remainder of page intentionally left blank

2

--------------------------------------------------------------------------------



Confession of Judgment   Borrower
Initials       THE BORROWER AUTHORIZES AND EMPOWERS THE PROTHONOTARY OR ANY
ATTORNEY OF ANY COURT OF RECORD WITHIN THE UNITED STATES OR ELSEWHERE AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT OR UNDER THIS
MULTI-DRAW TERM NOTE TO APPEAR FOR AND CONFESS JUDGMENT AGAINST BORROWER IN
FAVOR OF THE BANK OR ANY HOLDER OF THIS MULTI-DRAW TERM NOTE, FOR ALL SUMS DUE
AND UNPAID UNDER THIS MULTI-DRAW TERM NOTE, WHETHER BY ACCELERATION OR NOT, WITH
OR WITHOUT DECLARATION, WITH COST OF SUIT AND AN ATTORNEYS’ COMMISSION OF TEN
PERCENT (10%), WITH RELEASE OF ALL ERRORS, WITHOUT STAY OF EXECUTION AND WITH
REASONABLE ATTORNEYS’ FEES FOR COLLECTION. BORROWER ALSO WAIVES THE RIGHT OF
INQUISITION OF ANY REAL ESTATE LEVIED ON, VOLUNTARILY CONDEMNS THE SAME,
AUTHORIZES THE PROTHONOTARY OR CLERK TO ENTER THE WRIT OF EXECUTION ON SAID
VOLUNTARY CONDEMNATION, AGREES THAT SAID REAL ESTATE MAY BE SOLD ON A WRIT OF
EXECUTION, AND ALSO WAIVES AND RELEASES ALL RELIEF FROM ANY AND ALL
APPRAISEMENT, STAY OR EXEMPTION LAW OF ANY STATE NOW IN FORCE OR ENACTED IN THE
FUTURE. IF A COPY OF THIS MULTI-DRAW TERM NOTE, VERIFIED BY AFFIDAVIT OF THE
BANK OR ANY HOLDER OF THIS MULTI-DRAW TERM NOTE OR SOMEONE AUTHORIZED TO ACT ON
BEHALF OF THE BANK OR ANY SUCH HOLDER, HAS BEEN FILED IN SUCH ACTION, IT SHALL
NOT BE NECESSARY TO FILE THE ORIGINAL MULTI-DRAW TERM NOTE AS A WARRANT OF
ATTORNEY. THE AUTHORITY AND POWER TO APPEAR FOR AND ENTER JUDGMENT AGAINST
BORROWER WILL NOT BE EXHAUSTED BY ANY SINGLE EXERCISE OF THE AUTHORIZED POWER,
AND THE SAME MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS THE HOLDER DEEMS
NECESSARY OR DESIRABLE; AND THIS MULTI-DRAW TERM NOTE WILL BE A SUFFICIENT
WARRANT.              JG               Waiver of trial by Jury   Borrower
Initials       BORROWER EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVES ALL BENEFIT
AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND IT WILL NOT AT ANY TIME
INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR
ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS
MULTI-DRAW TERM NOTE, THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  
           JG        

3

--------------------------------------------------------------------------------



                IN WITNESSETH THEREOF, and intending to be legally bound, the
Borrower has executed, issued and delivered this Multi-Draw Term Note as of the
day and year first written above.

  INTERNATIONAL PLASTICS AND EQUIPMENT CORP.           By:          Joseph
Giordano, Jr.        ————————————————   Title:       President       
       ————————————————

4

--------------------------------------------------------------------------------